DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s submission filed on 3 March 2021 has been entered.

Claims 1, 3-4, and 8-9 were amended.  Claim 2 was cancelled.  No claims were added.

Allowance
The following is an examiner’s statement of reasons for allowance:
With respect to claims 1, 8, and 9, the prior arts of record, singly or in combination, fail to teach the features of claim(s) limitations thereof.  Specifically, inter alia, it fails to teach a distributed coordination system, an appliance behavior monitoring device, and an appliance incorporating:
(A) “an appliance information list indicating one or more function modules held by each appliance included in the first appliance group and required time for executing each function module of the one or more function modules” and “further indicates an operation cost, corresponding to a utilization rate of a CPU and/or a memory, of each appliance included in the first appliance group for a time period when each of the one or more function modules held by each appliance included in the first appliance group is executed”

(C) “specify a single scenario among the scenarios so as not to hinder the execution plan” and “specify the single scenario and the second appliance group so that a sum of operation cost does not exceed a first threshold, the sum being calculated by adding, for the time period, the operation costs when each appliance included in the first appliance group executes the one or more function modules included in the execution plan and the operation costs during a time of execution of at least any one of the function modules”

With respect to the prior art Yamamoto et al. (U.S. Patent Publication 2004/0177017), Cohen et al. (U.S. Patent 10,804,700), Takagaki et al. (U.S. Patent Publication 2004/0136533), and Zalewski (U.S. Patent Publication 2007/0250446):

While Cohen disclosed tracking historic consumption (7:54-59) and forecasting load and managing a control plan for household electric appliances (abstract), Cohen did not disclose the operation cost of (A) above, the scenarios of (B) above, nor the sum of operation cost of (C) above.
While Takagaki disclosed a table of tasks and required amounts of CPU and memory for the execution of the tasks (Fig. 19, 0198), using a task execution schedule (0197), considering the sum of CPU utilizations for multiple simultaneous tasks (Fig. 21) such that the sum of the CPU resources are less than a threshold (0097, equation 1), Takagaki did not disclose the appliance list and operation cost of (A) above, the operation prediction and history information of (B) above, nor the operation cost of (C) above.
While Zalewski disclosed determining the operating costs based on CPU time or cycles devoted to a particular task (0024) and that the devices are home appliances (claim 13), Zalewski did not disclose the appliance list of (A) above, the scenarios of (B) above, nor the sum of operation cost of (C) above.

Claims 3-7 further limit the allowed claims and are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela Widhalm de Rodriguez whose telephone number is (571)272-1035.  The examiner can normally be reached on M-F: 6am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on (571) 272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/A.M.W/Examiner, Art Unit 2452                                                                                                                                                                                                        23 April 2021



/Patrice L Winder/Primary Examiner, Art Unit 2452